Order sustaining a writ of habeas corpus and awarding the relator limited custody of his two infant children modified on the facts so as to provide that the relator shall have custody of the children each year for a period of two weeks during either July or August, but on condition that the children be accompanied by their nurse or governess, and so as to provide that the relator shall have the right to visit the children between the hours of three and six p. m. on one Sunday each month, provided he gives reasonable notice to appellant of his intention so to do. As so modified, the order is unanimously affirmed, without costs. In view of the tender years of the children and under all the circumstances, in our opinion the children should not be separated from their mother for a longer period than two weeks. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur. Settle order on notice.